This appeal is from a conviction of manslaughter. The appellant is alleged to have been operating an automobile at a high and dangerous rate of speed, traveling east on U.S. Highway No. 80 at night, when he ran into the rear end of a car in which the deceased was riding. The testimony on behalf of the state was to the effect that the car in which the deceased was riding was proceeding east on the south side of the highway at about thirty-five or forty miles per hour when it was struck on the right rear end in such a manner as to drive the trunk and rear seat forward with such force as to seriously injure the deceased and his companion who were riding on the rear seat, and to cause the car to skid on the pavement a distance of approximately seventy-five yards before turning off the highway to the right; that the appellant's car proceeded a distance of approximately ninety yards after the impact before turning off the highway to the left; and that the skid marks of both cars were left plainly visible on the south of the center line of the pavement for these approximate distances. On behalf of the appellant the testimony disclosed that when he first observed the other car in front of him some 100 feet away, it was on the north or left side of the road going east; that it turned toward and entered onto the south portion of the highway before being struck by the appellant's automobile; and that the appellant was not then driving in excess of forty or forty-five miles per hour.
It also appears from the testimony on behalf of the state that the occupants of the car in which the deceased was riding were passing a residence at which they intended to get another passenger, and had decided to proceed a short distance further so as to turn their car around when the accident occurred. In view of the serious *Page 654 
conflict in the testimony both as to the rate of speed of the appellant's car and the position of the other car on the highway when it was being overtaken, the appellant was entitled to the instruction requested by him, and which was refused by the trial court, in the following words: "The Court instructs the jury for the defendant that it is the duty of each and every member of the jury in this case to decide the issues presented for himself, and if, after consideration of all the evidence in the case and the instructions of the court on the law, and from consultation with his fellow-jurors, there is a single juror who has a reasonable doubt of defendant's guilt, it is his duty, under his oath, to stand by his conviction and favor a verdict of not guilty so long as he entertains such doubt." Lawson v. State, 87 Miss. 562, 40 So. 325; Ammons v. State, 89 Miss. 369, 42 So. 165; Bell v. State, 89 Miss. 810, 42 So. 542, 119 Am. St. Rep. 722, 11 Ann. Cas. 431; Thomas v. State, 103 Miss. 800, 60 So. 781; Speaks v. State, 161 Miss. 334, 136 So. 921; Millette v. State, 167 Miss. 172,148 So. 788.
These cases clearly hold that where there is a serious conflict in the evidence on the ultimate issue of the defendant's guilt, it is reversible error to refuse the quoted instruction. To say that there was no serious conflict in the evidence in the case at bar, it would be necessary to ignore the testimony offered by the appellant; and this we cannot do.
It is true that the cases of Ammons v. State and Bell v. State, supra, were expressly overruled, insofar as the particular question here involved is concerned, by the later case of Walford v. State, 106 Miss. 19, 63 So. 316; but the principle announced in those two overruled cases was reaffirmed by the Court in the more recent cases of Speaks v. State and Millette v. State, supra, without any reference having been made to the Walford case, doubtless due to the fact that the Walford case was not called to the attention of the Court. At any rate, after a consideration of all these previous decisions of the Court, *Page 655 
we have reached the conclusion that the rule announced in the Speaks and Millette cases, and the decisions cited in the Speaks case, should be adhered to as stating the correct rule. Having so decided, we deem it unnecessary to undertake to analyze the instruction involved in the Walford case as compared with those involved in the other cases.
The only other error assigned is that the appellant should have been granted a peremptory instruction, but we are of the opinion that under all the facts and circumstances it was a question for the jury to decide as to whether the death of the deceased was the result of culpable negligence on the part of the appellant, as defined in the case of Gregory v. State, 152 Miss. 133,118 So. 906, and the authorities therein cited.
Reversed and remanded.